An appeal having been taken to this Court by the above-named appellant from an order of the Family Court, New York County (Jane Pearl, J), entered on or about November 10, 2008, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 13, 2009, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur— Gonzalez, EJ., Mazzarelli, Sweeny, Renwick and Richter, JJ.